Title: To Thomas Jefferson from John Sullivan, 9 May 1787
From: Sullivan, John
To: Jefferson, Thomas



Dear Sir
Durham May 9th. 1787

The Box I wrote you of containing the Skin Skeleton and Horns of a moose together with the Horns of the Deer, Elk, Carribou, Roe Buck and Spike horned Buck, was Left by Captain Pierce either through Accident or Design. He sailed the 2d. Instant. I now send it by Capt. Seaward to Boston, who Engages to put it on board some vessel bound to Havre De Grace and in Case of none being ready for Departure to forward it to New York to go by the packet. I enclose you my Letters to Capt. Pierce, and have wrote Monsieur De la Tomb Consul at Boston to assist Capt. Seaward with his advice in forwarding it either by way of New York or Boston, to Havre De Grace, and have wrote the American Consul there to forward it to you and am with great respect Dr. Sir your most obedient servant,
Jno. Sullivan
